 

Exhibit 10.2

 

CERTAIN INFORMATION IDENTIFIED WITH THE MARK “(***)” AND “(***%***)” HAS BEEN
EXCLUDED FROM THIS EXHIBIT BECAUSE SUCH INFORMATION IS BOTH (I) NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

Execution Version

 

ROYALTY AGREEMENT

 

This Royalty Agreement dated as of July 19, 2019 (as amended, supplemented or
otherwise modified from time to time, this “Royalty Agreement”) is made by
Michael F. Cola, Joseph J. Grano, Jr., Kathleen Jane Grano, Joseph C. Grano, The
Grano Children’s Trust, Joseph C. Grano, trustee and LeoGroup Private Investment
Access, LLC on behalf of Garry A. Neil (each individually, an “Investor” and
collectively, the “Investors”) and Aevi Genomic Medicine, Inc. (“Aevi”).
Investors and Aevi are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

 

WITNESSETH:

 

Whereas, pursuant to the Exclusive License Agreement between OSI
Pharmaceuticals, LLC (“Astellas”) and Aevi dated the Effective Date (the
“Astellas License”), Aevi has an exclusively licensed the OSI Product IP in the
Field in the Territory; and

 

Whereas, in consideration of a one-time aggregate payment of $2,000,000.00 made
by Investors to Aevi on the Effective Date, Investors are acquiring the right to
receive certain payments as set forth herein.

 

Now, therefore, in consideration of the covenants and obligations expressed
herein, and intending to be legally bound, Investors and Aevi agree as follows:

 

Article I.
DEFINITIONS

 

Section 1.1 Certain Terms. The following terms (whether or not underscored) when
used in this Royalty Agreement, including its preamble and recitals, shall have
the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

 

(a)       “Accountant” has the meaning set forth in Section 2.2(h).

 

(b)       “Aevi” has the meaning set forth in the preamble hereto.

 

(c)       “Astellas License” has the meaning as set forth in the preamble
hereto.

 

(d)       “Buyout Option” has the meaning set forth in Section 2.3.

 

(e)       “Buyout Payment” means (***%***) of the net present value of the
royalty payments otherwise likely to be due under this Agreement from the Buyout
Payment Date through the later of the end of data regulatory exclusivity and the
date upon which the last of the patents relating to Licensed Product expires.
 The determination of such royalty payments shall be made by a nationally
recognized independent valuation firm mutually agreeable to Investor
Representative and Aevi, and shall be based upon the net present value of such
amounts utilizing a reasonable discount rate determined by such firm.

 

 

 

 

(f)       “Buyout Payment Date” means the date of public launch of the Licensed
Product.

 

(g)       “Contract” means any contract, license, indenture, instrument or
agreement.

 

(h)       “Effective Date” means the date of this Royalty Agreement.

 

(i)       “Investor” and “Investors” has the meaning set forth in the preamble
hereto.

 

(j)       “Investor Representative” means Mr. Grano, or if replaced pursuant to
Section 2.4, the individual who is then serving as the Investor Representative
pursuant to Section 2.4.

 

(k)        “Law” means any law, statute, rule, regulation or ordinance of any
Governmental Authority that may be in effect from time to time.

 

(l)       “Licensed Product” has the meaning set forth in the Astellas License.

 

(m)        “Net Sales” has the meaning set forth in the Astellas License.

 

(n)       “Party” and “Parties” have the meanings set forth in the preamble
hereto.

 

(o)       “Payments” means the Royalty Payments and any other payments to be
made by Aevi to Investors hereunder.

 

(p)       “Pro Rata Percentage” has the meaning set forth in Section 2.1.

 

(q)       “Royalty Agreement” has the meaning set forth in the preamble hereto.

 

(r)       “Royalty Event of Default” has the meaning set forth in Section 5.1.

 

(s)       “Royalty Payment” has the meaning set forth in Section 2.2(a).

 

(t)       “Royalty Report” has the meaning set forth in Section 2.2(b).

 

(u)       “Royalty Term” has the meaning set forth in the Astellas License.

 

(v)        “Term” has the meaning set forth in Section 6.1.

 

(w)       “Third Party” means any Person other than Aevi or any of its
Affiliates.

 

 2 

 

  

(x)       “Withholding Taxes” has the meaning set forth in Section 2.2(d).

 

Section 1.2          Astellas License Agreement Definitions. Unless otherwise
defined herein or the context otherwise requires, capitalized terms used but not
defined in this Royalty Agreement, including its preamble and recitals, have the
meanings provided in the Astellas License. In the event that the Astellas
License terminates (in accordance with its terms or otherwise) prior to the
expiration of the Term, capitalized terms used herein and defined in the
Astellas License (as in effect immediately prior to such termination) shall
continue to be used herein without regard to such earlier termination of the
Astellas License (as if the Astellas License remained in full force and effect).

 

Article II.
PURCHASE PRICE AND ROYALTY PROVISIONS

 

Section 2.1          Purchase Price. As consideration for Aevi’s payments of
Royalty Payments, Investors shall pay to Aevi a one-time purchase price of
$2,000,000 (the “Purchase Price”) by wire transfer of immediately available
funds to an account specified by Aevi. Each Investor shall pay a pro rata
portion of the Purchase Price based upon a percentage allocation as set forth
opposite such Investor’s name on Exhibit A attached hereto, and each such
percentage of the aggregate Purchase Price shall be referred to herein as such
Investor’s “Pro Rata Percentage.”

 

Section 2.2           Royalty Payments; Reporting; Audit.

 

(a)       General Payment Obligation. Commencing with the Calendar Quarter in
which the First Commercial Sale of a Licensed Product is made anywhere in the
Territory, and continuing until the completion of the Royalty Term, Aevi shall
pay to each Investor in accordance with Section 2.2(c), in respect of each
Calendar Quarter during the Royalty Term (or portion of a Calendar Quarter, in
the case of the first Calendar Quarter and the last Calendar Quarter of the
Royalty Term), a royalty amount equal to such Investor’s Pro Rata Percentage of
(***) percent (***%***) of the aggregate Net Sales for such Calendar Quarter (or
portion of such Calendar Quarter, as the case may be) (each such payment, a
“Royalty Payment”).

 

(b)       Report. Commencing with the Calendar Quarter in which the First
Commercial Sale of a Licensed Product is made anywhere in the Territory, within
thirty (30) days following the end of each Calendar Quarter, Aevi will deliver
to the Investor Representative a report setting forth, for such Calendar
Quarter, the following information: (a) the amount of gross sales and Net Sales
of each Licensed Product sold by Aevi and its Affiliates and Sublicensees in
each country and a schedule describing, in reasonable detail, the gross-to-net
deductions used to determine such Net Sales of each such Licensed Products for
such Calendar Quarter; (b) a calculation of the Royalty Payment due on such Net
Sales of each Licensed Product in each country; (c) the exchange rate used for
converting any Net Sales recorded in a currency other than Dollars; (d) any
withholding taxes required to be made from such Royalty Payments; and (e) the
quantity and description of each Licensed Product sold by Aevi or its Affiliate
or Sublicensees in each country during such Calendar Quarter comprising such Net
Sales (each, a “Royalty Report”).

 

 3 

 

 

(c)       General Provisions as to Payments. Aevi shall pay all amounts payable
to Investors under this Royalty Agreement to the Investor Representative by wire
transfer of immediately funds to an account designated in writing the by
Investor Representative no later than three (3) business days prior to a due
date, and the Investor Representative shall distribute promptly the applicable
amounts to the applicable Investor as shall be directed by such Investor by
written notice to the Investor Representative from time to time. All amounts
payable under this Royalty Agreement (including the Royalty Payments) shall be
made in U.S. Dollars.

 

(d)       Taxes and Withholding. If Aevi is required to deduct or withhold from
any payment due hereunder any taxes, duties, levies, imposts, assessments,
deductions, fees, and other similar charges by Applicable Law or any
Governmental Authority (“Withholding Taxes”), then Aevi shall pay such
Withholding Taxes to the applicable Governmental Authority and make the payment
to the Investor of the net amount due after deduction or withholding of such
taxes. Such Withholding Taxes shall be treated for all purposes of this
Agreement as having been paid to the Investor hereunder. Aevi shall submit
reasonable proof of payment of the Withholding Taxes within a reasonable period
of time after such Withholding Taxes are remitted to the Governmental Authority.
The Parties shall reasonably cooperate to eliminate or minimize any such
Withholding Taxes. Each Investor and Aevi will reasonably cooperate to provide
sufficient documentation to enable such Investor to receive any credits
available under Law.

 

(e)       Currency Conversion. Conversion of recorded in local currencies will
be converted to United States Dollars at the average of the applicable exchange
rate The Wall Street Journal or any successor thereto (or if the Wall Street
Journal or its successor no longer publishes such rate, as reported in another
source mutually agreed by the Parties) over the applicable Calendar Quarter.

 

(f)       Records. Aevi will maintain, and will cause its Affiliates and
Sublicensees to maintain, complete and accurate records in sufficient detail to
permit the Investor Representative to confirm the accuracy of the amount of
Royalty Payments and other amounts payable under this Agreement. Aevi will
maintain, and will cause its Affiliates and its Sublicensees to maintain, such
records for three (3) years after the end of the Calendar Year in which they
were generated or otherwise relevant.

 

(g)       Audit. If requested by the Investor Representative, Aevi will permit
an independent certified public accounting firm of nationally recognized
standing (such firm to be mutually agreed upon by Aevi and the Investor
Representative in good faith) (the “Accountant”), to examine, at the Investor
Representative’s sole expense and upon reasonable prior notice, the relevant
books and records of Aevi, its Affiliates and its Sublicensees as may be
reasonably necessary to verify the amounts reported by Aevi in accordance with
Section 2.2(b) and all other amounts payable under this Agreement. An
examination by the Investor Representative under this Section 2.2(h) will be
subject to standard confidentiality obligations, will occur not more than once
in any Calendar Year, not more than once as to any Calendar Year or Calendar
Quarter, and will be limited to the pertinent books and records for any Calendar
Year ending not more than three (3) years before the date of the request,. The
Accountant will be provided access to such books and records at Aevi’s, its
Affiliates’ or its Sublicensees’ facility(ies) where such books and records are
normally kept and such examination will be conducted during Aevi’s normal
business hours. Upon completion of the audit, the Accountant will provide both
Aevi and the Investor Representative a written report disclosing any
discrepancies in (i) the reports submitted by Aevi or (ii) any amounts paid by
Aevi under this Agreement, and, in each case, the specific details concerning
any discrepancies. If the Accountant concludes that additional amounts were due
under this Agreement, then Aevi will pay to the Investor Representative such
additional amounts within thirty (30) days of the date Aevi receives the
Accountant’s written report. Further, if the amount of such underpayments
exceeds more than five percent (5%) of the amounts that were properly payable to
the Investor Representative for all audited periods, then Aevi will reimburse
the Investor Representative for the Investor Representative’s out-of-pocket
costs in connection with the audit. If such accounting firm concludes that Aevi
made payments to the Investor Representative under this Agreement in excess of
the amounts due under this Agreement, then the Aevi may credit the overpayment
against subsequent Royalty Payments until exhausted.

 

 4 

 

  

Section 2.3          Buyout. At any time after three years after the Buyout
Payment Date, Aevi may exercise an option in its sole discretion (“Buyout
Option”) that terminates Aevi’s further obligations under this Royalty
Agreement. Such Buyout Option may be exercised upon payment of the Buyout
Payment by Aevi to Investor Representative and such Buyout Payment shall be
distributed by Investor Representative to each Investor on a pro rata basis
based upon each Investor’s Pro Rata Percentage.

 

Section 2.4           The Investor Representative.

 

(a)       Each Investor hereby appoints, authorizes and empowers the Investor
Representative to be the exclusive proxy, representative, agent and
attorney-in-fact of such Investor, with full power of substitution, to make all
decisions and determinations and to act and execute, deliver and receive all
documents, instruments and consents on behalf of and as agent for such Investor
at any time in connection with, and that may be necessary or appropriate to
accomplish the intent and implement the provisions of, this Agreement, and in
connection with the activities to be performed by or on behalf of such Investor
under this Agreement. By executing this Agreement or by agreeing to be a
successor Investor Representative (as applicable), the Investor Representative
accepts such appointment, authority and power. Without limiting the generality
of the foregoing, the Investor Representative shall have the power to take any
of the following actions on behalf of the Investor: (i) to receive and
distribute Royalty Reports and Royalty Payments and all other reports and
payments pursuant to this Agreement; (ii) to give and receive notices,
communications and consents hereunder; to waive any provision of this Agreement;
and (iii) to negotiate, enter into settlements and compromises of, resolve and
comply with orders of courts and awards of arbitrators or other third-party
intermediaries with respect to any disputes arising under this Agreement, in
general, to do any and all things and to take any and all action that the
Investor Representative, in his sole and absolute discretion, may consider
necessary or proper or convenient in connection with or to carry out the
activities described in Section 2.2, Section 2.3 and this Section 2.4.

 

(b)       Authority. The appointment of the Investor Representative by each
Investor is coupled with an interest and may not be revoked in whole or in part
(including, without limitation, upon the death or incapacity of such Investor).
Such appointment shall be binding upon the heirs, executors, administrators,
estates, personal representatives, officers, directors, security holders,
successors and assigns of each Investor. All decisions of the Investor
Representative shall be final and binding on all of the Investors, and no
Investor shall have the right to object, dissent, protest or otherwise contest
the same. Aevi shall be entitled to rely upon, without independent
investigation, any act, notice, instruction or communication from the Investor
Representative and any document executed by the Investor Representative on
behalf of any Investor and shall be fully protected in connection with any
action or inaction taken or omitted to be taken in reliance thereon absent
willful misconduct. The Investors agree that the Investor Representative shall
not be responsible for any loss suffered by, or liability of any kind to, the
Investors arising out of any act done or omitted by the Investor Representative
in connection with the acceptance or administration of the Representative’s
duties hereunder, unless such act or omission involves gross negligence or
willful misconduct.

 

 5 

 

  

(c)       Resignation; Replacement. The Investor Representative may resign by
providing thirty (30) days prior written notice to each of the Investors and
Aevi. Upon the resignation of the Investor Representative, the Investors
representing more than fifty percent of the total Pro Rata Percentage shall
(within 10 business days of such resignation) notify Aevi in writing of the
successor Investor Representative including the contact information for such
Investor Representative. The Investors representing more than fifty percent of
the total Pro Rata Percentage may replace the current Investor Representative by
giving Aevi written notice of the replacement Investor Representative including
the contact information for such Investor Representative.

 

Article III.
REPRESENTATIONS AND WARRANTIES OF AEVI

 

Aevi hereby represents and warrants to Investors as of the Effective Date as
follows:

 

Section 3.1           Organization. Aevi is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

Section 3.2           Authority and Enforceability. Aevi has the power and
authority and the legal right to enter into this Royalty Agreement and perform
its obligations hereunder and has taken all necessary action on its part
required to authorize the execution and delivery of this Royalty Agreement and
the performance of its obligations hereunder. This Royalty Agreement has been
duly executed and delivered on behalf of Aevi, constitutes a legal, valid and
binding obligation of Aevi and is enforceable against Aevi in accordance with
its terms (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar Laws affecting creditors’
rights generally and by principles of equity).

 

Section 3.3           Financial Condition. No insolvency proceeding of any
character, including, without limitation bankruptcy, receivership,
reorganization, composition or arrangement with creditors, voluntary or
involuntary, has been commence by or against Aevi or any of its assets or
properties, nor has any such proceeding been threatened.

 

Section 3.4           No Conflict. The execution, delivery and performance of
this Royalty Agreement by Aevi and Aevi’s compliance with the terms and
conditions hereof, is not prohibited or limited by, and do not and will not
conflict with or result in the breach of or a default under, any provision of
the certificate of incorporation, bylaws or other formation documents of Aevi or
any contract, agreement or instrument binding on or affecting Aevi, including
any of the Astellas License.

 

 6 

 

  

Article IV.
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

Each of the Investors hereby severally represents and warrants to Aevi and each
other Investor:

 

Section 4.1           Authority and Enforceability. The Investor has the power
and authority and the legal right to enter into this Royalty Agreement and
perform the Investor’s obligations hereunder. This Royalty Agreement has been
duly executed and delivered by the Investor, constitutes a legal, valid and
binding obligation of the Investor and is enforceable against the Investor in
accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar Laws affecting
creditors’ rights generally and by principles of equity).

 

Section 4.2           No Conflict. The execution, delivery and performance of
this Royalty Agreement by the Investor and the Investor’s compliance with the
terms and conditions hereof, is not prohibited or limited by, and do not and
will not conflict with or result in the breach of or a default under, any
Contract binding on the Investor.

 

Section 4.3           Risks of Royalty Payments. The Investor acknowledges that:
(a) the Investor is a director, executive officer or both or Aevi; (b) the
Investor has full knowledge of all the risks associated with development and
commercialization of the Licensed Product for use in humans; (c) the Risk
Factors set forth in Aevi’s securities filings with the United States Securities
Commission for Aevi’s other products are applicable to the Licensed Product; and
(d) Aevi’s obligations under this Agreement are not secured by any assets of
Aevi or any of its Affiliates.

 

Article V.
COVENANTS

 

Aevi covenants and agrees with Investors that throughout the Term, Aevi will
cause to be performed the obligations set forth below.

 

Section 5.1           No Impairments. Aevi shall not enter into any Contract or
arrangement, or take any other action (including amendments, modifications,
supplements, waivers, assignments or terminations of Contracts (or provisions
thereof)), that is primarily designed to, directly or indirectly, adversely
affect the value of the Royalty Payments in any material respect.

 

Section 5.2           Successors. If Aevi or any of its Affiliates sells,
assigns, transfers, contributes or otherwise distributes or disposes to any
Person (each, a “Transferee”) (i) the Astellas License Agreement or any rights
therein or (ii) any right to market and/or sell any Licensed Product, Aevi shall
cause such Transferee to assume, in a written agreement acceptable to the
Investor Representative entered into with the Investors no later than
consummation of such sale, assignment, transfer, contribution, distribution or
disposition, all of the obligations of the Aevi under this Agreement with
respect to the Royalty Payments and be subject to the rights of the Investors
and the Investor Representative under Section 2.2. For the avoidance of doubt,
if Aevi or any of its Affiliates fails to abide by this Section 5.3, then the
Transferee shall be treated for all purposes of this Agreement as an Affiliate
of Aevi.

 

 7 

 

 

Article VI.
EVENTS OF DEFAULT

 

Section 6.1           Events of Default. If Aevi defaults in the payment (i) of
any Royalty Payment when due hereunder or (ii) any other payment when due
hereunder, and any such default referenced in subclause (i) or (ii) shall
continue for a period of five days after such amount was due, such event shall
constitute a “Royalty Event of Default” under this Royalty Agreement. Upon the
occurrence of a Royalty Event of Default, the Investors’ sole recourse shall be
to bring an action against Aevi for failure to pay such amounts, and Investor
shall not be entitled to acceleration of any future Royalty Payments potentially
due hereunder or any claims for punitive, consequential or other similar
damages.

 

Article VII.
TERM and TERMINATION

 

Section 7.1           Term. The term of this Royalty Agreement (the “Term”)
shall commence on the Effective Date and shall expire upon the earlier of (i)
the completion of the Royalty Term and (ii) the exercise of the Buyout Option.

 

Section 7.2           Survival. The expiration of this Royalty Agreement shall
be without prejudice to any rights or obligations of the Parties that may have
accrued prior to such expiration or termination, and the provisions of Section
2.2, Section 2.4, Section 7.3 and Article I and Article VIII shall survive the
termination or expiration of this Royalty Agreement in accordance with their
respective terms.

 

Article VIII.
MISCELLANEOUS PROVISIONS

 

Section 8.1           Binding on Successors, Transferees and Assigns;
Assignment. This Royalty Agreement shall remain in full force and effect until
the Term has concluded and shall be binding upon the Parties hereto and their
respective successors, transferees and assigns; provided that Aevi may not
assign or transfer any of its rights or obligations hereunder except to a
Transferee in accordance with Section 5.2.

 

Section 8.2           Amendments, etc. No amendment to or waiver of any
provision of this Royalty Agreement, nor consent to any departure by a Party
from its obligations under this Royalty Agreement, shall in any event be
effective unless the same shall be in writing and signed by Aevi and the
Investor Representative, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
that any Investor may waive such Investor’s rights under this Agreement in such
Investor’s sole discretion.

 

 8 

 

  

Section 8.3           Notices. All notices and other communications provided for
hereunder shall be given or made in writing and be delivered by mail or
electronic mail as follows:

 

If to the Investors, to

 

Aevi Genomic Medicine, Inc.

435 Devon Park Drive, Suite 715

Wayne, PA 19087

Attn: Joseph J. Grano, Jr.

 

If to Aevi, to

 

Aevi Genomic Medicine, Inc.

435 Devon Park Drive, Suite 715

Wayne, PA 19087

Attn: Audit Committee Chair

 

Section 8.4           No Waiver; Remedies. No failure on the part of a Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.

 

Section 8.5           Section Captions. Section captions used in this Royalty
Agreement are for convenience of reference only and shall not affect the
construction of this Royalty Agreement.

 

Section 8.6           Severability. Any provision of this Royalty Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Royalty Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Section 8.7           Indemnification. Aevi agrees to indemnify and hold
harmless each Investor from and against any and all claims, losses, damages,
liabilities and expenses (the “Claims”), to the extent permitted by law,
reasonably incurred by any Investor resulting from a third party claim against
an Investor in connection with this Royalty Agreement. Promptly after acquiring
knowledge of a Claim for which an Investor is entitled to indemnification, such
Investor shall give written notice thereof to Aevi; provided, however, that
failure to provide a notice of a Claim will not relieve Aevi of any liability it
may have to such Investor unless Aevi is materially prejudiced as a result of
such failure and in such event Aevi will be relieved of liability only to the
extent of such material prejudice. To the extent the Claim consists of a claim,
suit or action of a third party, Aevi shall be entitled to participate in the
defense of such action and, to the extent that it so elects by written notice to
such Investor to participate in the defense of such action and, to assume
control of such defense with counsel reasonably satisfactory to such Investor;
provided, however, that (i) such Investor shall at its own expense be entitled
to participate in such third party action and to employ separate legal counsel
with respect thereto, (ii) Aevi shall not consent to the entry of judgement or
enter into any settlement (x) that does not include as an unconditional term
thereof the giving by the claimant or plaintiff to the Investor a release from
all liability in respect of such third party action and (y) that provide for any
remedy other than payment of monetary damages. After written notice by Aevi to
such Investor of its election to assume control and defense of any third party
action, Aevi shall not be liable to such Investor for any legal expenses
subsequently incurred by such Investor in connection with the defense thereof,
so long as Aevi assumes and diligently conducts such defense in a timely manner.

 

 9 

 

  

Section 8.8           Governing Law, Entire Agreement, etc. THIS ROYALTY
AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
ROYALTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF PENNSYLVANIA NOTWITHSTANDING ITS CONFLICT OF LAWS
PROVISIONS. This Royalty Agreement constitutes the entire understanding among
the Parties hereto with respect to the subject matter hereof and supersedes any
prior agreements, written or oral, with respect hereto.

 

Section 8.9           Counterparts. This Royalty Agreement may be executed by
the Parties hereto in several counterparts, each of which shall be an original
and all of which shall constitute together but one and the same agreement. This
Royalty Agreement shall become effective when counterparts hereof executed on
behalf of Aevi and Investors shall have been received by Investors. Delivery of
an executed counterpart of a signature page to this Royalty Agreement by email
(e.g. “pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Royalty Agreement.

 

Section 8.10           Waiver of Jury Trial. AEVI AND INVESTORS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS ROYALTY
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF AEVI OR INVESTORS IN CONNECTION HEREWITH. AEVI
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR
INVESTORS TO ENTER INTO THIS ROYALTY AGREEMENT.

 

Section 8.11           Relationship of the Parties. The status of a Party under
this Royalty Agreement shall be that of an independent contractor. Nothing
contained in this Royalty Agreement shall be construed as creating a
partnership, joint venture or agency relationship between Aevi or any of its
Affiliates, on the one hand, and Investors or any of its Affiliates, on the
other hand. Except to the limited extent expressly provided in this Royalty
Agreement, no Party hereto shall have the authority to bind, obligate or
represent any other Party hereto.

 

[Signature Page Follows]

 

 10 

 

 

IN WITNESS WHEREOF, the Parties have executed this Royalty Agreement on the day
and year first above written.

 

  Aevi GENOMIC MEDICINE, Inc.       By: /s/ Michael McInaw       Name: Michael
McInaw       Title: Chief Financial Officer       MICHAEL F. COLA       By:  
/s/ Michael F. Cola       JOSEPH J. GRANO, JR.       For Himself and as the
Investor Representative       By: /s/ Joseph J. Grano, Jr.       Kathleen Jane
Grano           By: /s/ Kathleen J. Grano       Joseph C. Grano       By: /s/
Joseph C. Grano

 



Signature Page to Royalty Agreement



 

 11 

 

 

  The Grano Children’s Trust, Joseph C. Grano, trustee       By: /s/ Joseph C.
Grano       LEOGROUP PRIVATE INVESTMENT ACCESS, LLC on behalf of Garry A. Neil  
    By:   /s/ Matthew J. Allain   Matthew J. Allain, Manager

 

 12 

 



 

EXHIBIT A

 

PRO RATA PERCENTAGES OF PURCHASE PRICE

 

Michael F. Cola (***%***)     Joseph J. Grano, Jr. (***%***)     Kathleen Jane
Grano (***%***)     Joseph C. Grano (***%***)     The Grano Children’s Trust,  
Joseph C. Grano, trustee (***%***)     LeoGroup Private Investment   Access, LLC
  on behalf of   Garry A. Neil (***%***)

 



 13 

